Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4-6, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being  fully anticipated by Takagi et al. JP 2012-220571.
Takagi et al. JP 2012-220571 (machine translation attached) exemplifies in example 1, 100 parts of the acid sensitive resin (A-1), 38.6 parts of PAG B-1, 2 parts of compound C-1 and a mixture of solvents (S-1/S-2). This resist is spin coated upon a wafer, dried and baked to yield a thickness of 60 nm.  This was then exposed using and e-beam, post baked, ands developed in TMAH and evaluated as evidenced in table 2  [0223-0232]. 

    PNG
    media_image1.png
    198
    318
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    166
    500
    media_image2.png
    Greyscale

The use of other exposure sources including ArF, KrF, F2, EUV, VUV, EB, X-ray and the like [0219]. Component C is a photobase generator which generates a carboxylic acid and functions as a quencher/acid diffusion controller. Other carboxylic acid anions/groups and amine cations are disclosed. It can be used in amounts of 0.05-20 wt%, preferably 0.1 to 5 wt% based upon 100 parts of the resin(component A). The carboxylic acids of WO 2009/19979 are discussed  [0189-0211]. Useful sulfonium acid generators are disclosed with respect to formula b-1, 
    PNG
    media_image3.png
    97
    185
    media_image3.png
    Greyscale
wherein, R .sup.1 ″ to R .sup.3 ″ and R .sup.5 ″ to R .sup.6 ″ each independently represents an aryl group or an alkyl group; among R .sup.1 ″ to R .sup.3 ″ in formula (b-1), Any two may be bonded to each other to form a ring together with the sulfur atom in the formula; R .sup.4 ″ may be an optionally substituted alkyl group, halogenated alkyl group, aryl group, or alkenyl group. In formula (b-1), R .sup.1 ″ to R .sup.3 ″ each independently represents an aryl group or an alkyl group. In addition, any two of R .sup.1 ″ to R .sup.3 ″ in formula (b-1) may be bonded to each other to form a ring together with the sulfur atom in the formula. Further, among R 1 "to R .sup.3", preferably of at least one group represents an aryl group, among the R 1 "to R .sup.3", more preferably 2 or more is an aryl group, R 1 "~ Most preferably, all of R .sup.3 ″ are aryl groups. The aryl group for R .sup.1 ″ to R .sup.3 ″ is not particularly limited, and is, for example, an aryl group having 6 to 20 carbon atoms, in which part or all of the hydrogen atoms are alkyl groups, alkoxy groups It may or may not be substituted with a group, a halogen atom, a hydroxyl group or the like [0143-0188]. 
Claims 1-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. JP 2012-220571 .
It would have been obvious to modify to cited examples by increasing the amount of C-1 to 4-20 wt% (preferably 4-5 wt%) based upon the disclosure at [0209] to increase the acid diffusion controlling effect, to use EUV in the exposure process as taught at [0219] and/or to modify the sulfonium cation of B-1 by replacing it with a halogenated aryl containing sulfonium cation, such as a a halogenated triphenylsulgonium compound based upon the disclosure at [0143-0149] or the fused sulfonium rings at [0174] with a reasonable expectation of forming a useful resist pattern. 
	When the sulfonium cation of the PAG is changed as discussed above, at least some ion exchange will occur between the PAG and the photobase (C), thereby inherently meeting the recited claim limitations of claim 8 and 9.  The claims does not require any particular amount of the sulfonium salts do’ or do’-1. 

Claim 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. 20190361346.
Ikeda et al. 20190361346 in example 5d teaches 100 parts of the resin, 20 parts of PAG B1d-5 and 6 parts of D2d-1 (see table 23). 
 
    PNG
    media_image4.png
    137
    277
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    232
    324
    media_image5.png
    Greyscale


This resist is coated, dried, exposed using e-beam, post baked and developed [1251-1255]. D2 is a photodecomposible base and can be those bounded by formula d2-1 
    PNG
    media_image6.png
    59
    228
    media_image6.png
    Greyscale
where the anion can be 
    PNG
    media_image7.png
    61
    197
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    70
    110
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    77
    293
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    118
    136
    media_image10.png
    Greyscale
 and the cation can be those for b-1 to b-3 [0732-0760, 0889-0903]. 
	It would have been obvious to one skilled in the art to modify the cited examples by replacing the anion of D2 with one of these reproduced from the specification above based upon the disclosed equivalence.  Further, it would have been obvious to replace the cation with a sulfonium cation including a phenyl group substituted with a halogen or other disclosed electron withdrawing substituent based upon the cited disclosures.
	This rejection can be overcome by perfecting priority (English translations of priority documents) and asserting common ownership (addresses availability under 102(a)(1) and 102(a)(2). )
Claim 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. 20190361343. 
Onishi et al. 20190361343 in example 18a (table 11) teaches a composition including 100 parts of the resin, 24.6 parts of PAG (B1-5a), and 3.8 parts of D2-1a. 

    PNG
    media_image11.png
    156
    303
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    149
    98
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    191
    282
    media_image13.png
    Greyscale

Tis resist is coated, dried, exposure using e-beam and developed [1115-1131]. Examples 8a is similar, but uses 36.8 parts of PAG B1-8a and 3.8 parts of D2-1a (table 9). 

D2 is a photodecomposible base and can be those bounded by formula d2-1 
    PNG
    media_image6.png
    59
    228
    media_image6.png
    Greyscale
where the anion can be 
    PNG
    media_image7.png
    61
    197
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    70
    110
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    77
    293
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    118
    136
    media_image10.png
    Greyscale
 and the cation can be those for the PAG  [0546-0574, 0682-0702]. 
It would have been obvious to one skilled in the art to modify the cited examples by replacing the anion of D2 with one of these reproduced from the specification above based upon the disclosed equivalence.  Further, it would have been obvious to replace the cation with a sulfonium cation including a phenyl group substituted with a halogen or other disclosed electron withdrawing substituent based upon the cited disclosures.
This rejection can be overcome by perfecting priority (English translations of priority documents) and asserting common ownership (addresses availability under 102(a)(1) and 102(a)(2). )
Claims  1-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanno et al. 20190285984.
Tanno et al. 20190285984 in example 2, teaches 100 parts of polymer J, 18.7 parts of PAG P-C, 6.16 parts PAG P-B, 5.61 parts quencher Q-A (table 2)

    PNG
    media_image14.png
    214
    298
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    391
    293
    media_image15.png
    Greyscale



    PNG
    media_image16.png
    169
    262
    media_image16.png
    Greyscale
These are coated, dried, exposed using ArF, post baked and developed [0486-0491].  Quencher (D1)  is a photodecomposible base and can be those bounded by formula d2-1 
    PNG
    media_image6.png
    59
    228
    media_image6.png
    Greyscale
where the anion can be 
    PNG
    media_image7.png
    61
    197
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    70
    110
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    77
    293
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    118
    136
    media_image10.png
    Greyscale
 and the cation can be those for the PAG  [0294-0300, 0306-0327]. 
It would have been obvious to one skilled in the art to modify the cited examples by replacing the anion of D1 with one of these reproduced from the specification above based upon the disclosed equivalence.  Further, it would have been obvious to replace the cation with a sulfonium cation including a phenyl group substituted with a halogen or other disclosed electron withdrawing substituent based upon the cited disclosures.
This rejection can be overcome by perfecting priority (English translations of priority documents) and asserting common ownership (addresses availability under 102(a)(1) and 102(a)(2). )
Claims 1-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. 20180149973.
Arai et al. 20180149973 in example 22 exemplifies a composition having 100 parts of resin A-1, 18.4 parts of PAG B1-7 and 3 parts quencher D-1 and solvents (Table 2). 

    PNG
    media_image17.png
    169
    299
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    127
    298
    media_image18.png
    Greyscale
. These are coated, dried, exposed using e-beam, and developed with TMAH [0813-0827]. Useful photoacid generators (b1) are disclosed and  can be used in amounts of 1-40 parts [0157-0487, particularly 0486]. A further PAG B2 can be added in amounts of 1-40 parts [0488-0530]. Quencher (D1)  is a photodecomposible base and can be those bounded by formula d2-1 
    PNG
    media_image6.png
    59
    228
    media_image6.png
    Greyscale
where the anion can be 
    PNG
    media_image7.png
    61
    197
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    70
    110
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    77
    293
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    118
    136
    media_image10.png
    Greyscale
 and the cation can be those for the PAG  [0534-0555]. 
It would have been obvious to one skilled in the art to modify the cited examples by replacing the anion of D1 with one of these reproduced from the specification above based upon the disclosed equivalence and to increase the amount of B1 to 40 wt%, adding 5 wt% further PAG B2 or increase the quencher amount from 3 to 10 wt% based upon the disclosures. .  Further, it would have been obvious to replace the cation with a sulfonium cation including a phenyl group substituted with a halogen or other disclosed electron withdrawing substituent based upon the cited disclosures.

The applicant may wish to consider amending the claims to be commensurate in scope any unexpected results relied upon in arguments. 

Claims 1-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Komuro et al. 20140322652.
Komuro et al. 20140322652 in examples 7,13,14,21,28,35,42 uses 100parts of a resin, 19.9 parts of a PAG, 5.15 parts of a sulfonic acid quencher (D1), 0.2 parts of salicylic acid (E-1) (tables 2-6, [0538,0540]). Useful carboxylic acids include malic acid 
    PNG
    media_image19.png
    113
    199
    media_image19.png
    Greyscale
, succinic 
    PNG
    media_image20.png
    83
    107
    media_image20.png
    Greyscale
 [0462-0463]. Quencher (D1)  is a photodecomposible base and can be those bounded by formula d2-1 
    PNG
    media_image6.png
    59
    228
    media_image6.png
    Greyscale
where the anion can be 
    PNG
    media_image7.png
    61
    197
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    70
    110
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    77
    293
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    118
    136
    media_image10.png
    Greyscale
 and the cation can be those for the PAG.  The use of sulfonic acid sulfonioum salts is also disclosed. These can be used in amounts of 0.5 to 10 wt% [0396-0443]. 
It would have been obvious to one skilled in the art to modify the cited examples by replacing the anion of quencher  with one of the carboxylic acid anions reproduced from the specification above based upon the disclosed equivalence.  Further, it would have been obvious to replace the cation with a sulfonium cation including a phenyl group substituted with a halogen or other disclosed electron withdrawing substituent based upon the cited disclosures.
Claims 1-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takaki et al. 20130115554, in view of Ikukawa et al. 20140363770
Takaki et al. 20130115554 in example 39 (table 2), teaches a resist composition including 100 parts resin, 38.2 parts PAG B-1, 2.1 parts quencher D-2 and solvents. 

    PNG
    media_image21.png
    223
    358
    media_image21.png
    Greyscale
 
    PNG
    media_image22.png
    172
    247
    media_image22.png
    Greyscale
. This resist is coated, dried, exposure using e-beam, post baked, developed in TMAH and evaluated as taught in the tables and associated text [0825-0870]. Useful basic compounds which serve to control acid diffusion are disclosed. These inmclude carboxylic acid and sulgonic acid onium salts. These can be 0.1 to 10 wt%   [0607-0659]. Useful PAGs are disclosed and can be used in amounts of up to 50 wt% based upon 100 parts of the resin [0418-0602]. 
Ikukawa et al. 20140363770 includes examples with different quenchers 

    PNG
    media_image23.png
    458
    282
    media_image23.png
    Greyscale
 
    PNG
    media_image24.png
    425
    298
    media_image24.png
    Greyscale
 
    PNG
    media_image25.png
    375
    295
    media_image25.png
    Greyscale


Useful quenchers for controlling acid diffusion are disclosed including the carboxylates of formula  
    PNG
    media_image26.png
    57
    96
    media_image26.png
    Greyscale
  and  
    PNG
    media_image27.png
    114
    285
    media_image27.png
    Greyscale
 
    PNG
    media_image28.png
    108
    102
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    49
    223
    media_image29.png
    Greyscale
 
    PNG
    media_image30.png
    145
    286
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    220
    291
    media_image31.png
    Greyscale
 
    PNG
    media_image32.png
    181
    162
    media_image32.png
    Greyscale


which can be used in amounts of 0.5 to 10 parts based upon 100 parts of the resin  [0219-0259]. Useful PAGs are dsiclosed and can be used in amounts of  0.5 to 60 parts based upoin 100 parts of the resin  [0278-0361]. 
It would have been obvious to one skilled in the art to modify example 38 of  Takaki et al. 20130115554 by replacing the anion of quencher  with one of the carboxylic acid anions taught by Ikukawa et al. 20140363770 based upon the disclosed equivalence.  Further, it would have been obvious to replace the cation with a sulfonium cation including a phenyl group substituted with a halogen or other disclosed electron withdrawing substituent based upon the cited disclosures.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31  of 11256169, in view of Ikukawa et al. 20140363770. 
It would have been obvious to one skilled in the art to modify claimed invention of US patent 11256169 by adding up to 10 wt% of one of the carboxylic acid anions quenchers  taught by Ikukawa et al. 20140363770 to gain improvement in reducing acid diffusion and up to 15-50 wt% of the PAG based upon the direction in Ikukawa et al. 20140363770. 
This is a nonstatutory double patenting rejection.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-16 of co-pending application 16/420947 (20190361343), in view of Ikukawa et al. 20140363770. 
It would have been obvious to one skilled in the art to modify claimed invention of 16/420947 by adding up to 10 wt% of one of the carboxylic acid anions quenchers  taught by Ikukawa et al. 20140363770 to gain improvement in reducing acid diffusion and up to 15-50 wt% of the PAG based upon the direction in Ikukawa et al. 20140363770. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of 10649330, in view of Ikukawa et al. 20140363770. 
It would have been obvious to one skilled in the art to modify claimed invention of US patent 10649330 by adding up to 10 wt% of one of the carboxylic acid anions quenchers  taught by Ikukawa et al. 20140363770 to gain improvement in reducing acid diffusion and up to 15-50 wt% of the PAG based upon the direction in Ikukawa et al. 20140363770. 
This is a nonstatutory double patenting rejection.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Namai et al. JP 2018035156 in examples uses 20 wt% PAG and amine quencher. Discloses carboxylate at [0141-0146]
Komuro et al. JP 2014209203 in example 2 has 100 parts of resin, 19.57 parts PAG B-3 and 5.51 parts sulfonic acid quenchers D-1. Useful carboxylate quenchers as alternative to sulfonic acid quenchers include 
    PNG
    media_image33.png
    111
    441
    media_image33.png
    Greyscale
[0183-0205.]

Arai et al. 20140287361, Seshimo et al. 20110187362, Iwai et al. 20100248144, Utsumi et al. JP 2010-271402, Utsumi et al. JP 2013092736, Suzuki et al.. 20130260312, Irie et al. 20090317745,  and Hato et al. 20130344435 (see examples with high concentrations of PAGs and quenchers)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        July 21, 2022